Motion Granted; Dismissed and Memorandum Opinion filed April 23, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00295-CV

                  IN THE MATTER OF C.R., A JUVENILE


                   On Appeal from the 272nd District Court
                            Brazos County, Texas
                      Trial Court Cause No. 152-J-2011


              MEMORANDUM                         OPINION
      This is an appeal from an order modifying a juvenile disposition and placing
the juvenile in a residential treatment center, which was signed February 15, 2013.
On April 15, 2013, appellant filed a motion to dismiss the appeal. See Tex. R. App.
P. 42.1. According to the motion, the juvenile has been released from juvenile
detention and returned to his mother’s custody. Accordingly, the issues in the
appeal have been rendered moot. We grant the motion.

      Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM

Panel consists of Justices Brown, Christopher, and McCally.